Territory of Michigan, to wit—
The United States of America to the Marshall of the territory of Michigan: You are hereby Commanded to take John Whipple, if he may be found within the territory of Michigan, and him Safely Keep So that you *258have his body before our Judges of our Supreme Court at Detroit, during the Sitting of this present Court, to answer the United States on a bill of indictment found against him by the grand inquest of of the body of the Said territory, and of this writ make due return. Witness Augustus B. Woodward, Chief judge of our Said Supreme Court, at Detroit the twenty first day of September one thousand eight hundred eight.
Peter Audrain clerk S. C.
filed in the Supreme Court
27th September 1809
[Case 116, Paper 6]
Copy By William Hull Governor of the territory of Michigan—
Whereas John Whipple, of Detroit, in Said territory, was indicted by a Grand Jury returned to the Supreme Court of Said territory at their September term now last past for having insulted or abused Augustus B. Woodward, one of the judges of the Said Supreme Court of the Said territory, and upon his arraignment did plead Guilty of the Charge, confessed his error, and put himself upon the mercy of the Court—And Whereas the Said Court upon his Confession, and acknowledgment, as aforesaid, did adjudge & decide that the Said John Whipple Should pay a fine to the territory of Michigan of fifty dollars, together with the costs of the prosecution—And Whereas by example and precedent it hath been used and accustomed for the Chief executive Officer of these territorial Governments to maintain & exercise the power of remitting fines and penalties that were adjudged to the Said territory as incident to their prerogative, and I being moved hereunto do of my Special grace order and direct that the Said fine of fifty dollars so as aforesaid imposed upon the Said John Whipple for the Cause aforesaid (he having acknowledged his error, and laid himself upon the mercy of the Court) be, and the Same is hereby remitted unto him. The attorney General of the territory, the Marshall, and all other officers, whom it doth, or may Concern, either in the Collecting, or receiving of the Said fine, will hereof take notice, and govern themselves accordingly.
In testimony whereof I have hereunto Set my hand, and caused the Seal of the territory to be hereunto affixed, at Detroit, this twenty Seventh day of february in the year of our Lord one thousand eight hundred nine.
William Hull, Governor of the territory of Michigan.
*259By the Governor
Reuben Attwater
Secretary of the
Territory of
Michigan.
I Peter Audrain, Clerk of the Supreme Court of the territory of Michigan, do hereby Certify that the preceding is a true Copy of a paper Signed by William Hull, Governor, and Countersigned by Reuben Attwater secretary, delivered to the Supreme Court by the Grand Jury of the territory of Michigan, and, at the request of the Grand Jury, ordered by the Court to be Copied.
In Witness whereof I have hereunto Subscribed my name, at Detroit, the twenty Seventh day of September one thousand eight hundred nine.
Peter Audrain elk. S.C.T.M.

[In the handwriting of Peter Audrain]